Order entered October 11, 1974, in the Supreme Court, New York County, denying the parties’ cross motions for summary judgment unanimously affirmed, without costs and without disbursements to any of the parties herein. There are several questions of fact which can only be answered upon a trial, among them whether Marshall & O’Brien, Inc., had any authority to indorse the check for $80,000 and whether both or either of the defendants acted in accordance with reasonable commercial standards in the collection and payment of the check. Concur—Stevens, P. J., Markewich, Capozzoli, Lane and Nunez, JJ.